           Case 2:19-cv-02542-MCE-DB Document 15 Filed 04/29/20 Page 1 of 4



 1   PORTER LAW GROUP, INC.
     Brittany Rupley Haefele [276208]
 2   7801 Folsom Boulevard, Suite 101
     Sacramento, California 95826
 3
     Telephone: 916-381-7868
 4   Facsimile: 916-381-7880
     Email: bhaefele@porterlaw.com
 5
     Attorneys for Defendant
 6
     LIBERTY MUTUAL INSURANCE COMPANY
 7

 8
     HALLETT&PERRIN
 9
     Michael S. Alfred, [Texas Bar No. 24014416], pro hac vice
10   D 214.922.4121 F 214.922.4142 |
     1445 Ross Ave., Suite 2400
11   Dallas, Texas 75202
12
     malfred@hallettperrin.com

13   Attorneys for Plaintiff
     SUSTAINABLE MODULAR MANAGEMENT, INC.
14

15
                                  UNITED STATES DISTRICT COURT
16

17                               EASTERN DISTRICT OF CALIFORNIA

18    SUSTAINABLE MODULAR                            Case No. 2:19-CV-02542-MCE-DB
      MANAGEMENT, INC.
19
                                                      STIPULATION AND ORDER
20                  Plaintiff,                        STAYING ACTION PENDING
                                                      ARBITRATION
21    v.
22    LIBERTY MUTUAL INSURANCE
      COMPANY
23

24
                    Defendant.

25
     ///
26
     ///
27

28                                               1
                STIPULATION AND ORDER STAYING ACTION PENDING ARBITRATION
            Case 2:19-cv-02542-MCE-DB Document 15 Filed 04/29/20 Page 2 of 4



 1                                                I.
                                            INTRODUCTION
 2
            On December 19, 2019, plaintiff United States of America, for the use and benefit
 3

 4   of Sustainable Modular Management, Inc. (“SMM”) filed its complaint alleging a Miller Act

 5   claim against defendant Liberty Mutual Insurance Company (“LMIC”) to recover monies
 6
     allegedly owed on a payment bond issued in connection with SMM’s provision of modular
 7
     buildings for use by the United States Government located at Beale Air Force Base (“Project”)
 8
     (Dkt. # 1). SMM was a subcontractor to SES Construction and Fuel Services LLC (“SCF”) on
 9

10   the aforesaid federal public works Project. The underlying subcontract agreement between SMM

11   and SCF for the Project (“Subcontract”) contains an arbitration provision that calls for the
12
     submission of any dispute between those parties to be submitted to binding arbitration before the
13
     American Arbitration Association (“AAA”) with the hearing to be conducted in Knoxville,
14

15   Tennessee. Defendant LMIC is the surety on the Miller Act Payment Bond for the Project. The

16   parties, LMIC and SMM, hereby stipulate to a stay of these proceedings pending arbitration
17   between SCF and SMM, as follows:
18
                                                      II.
19
                                              STIPULATION
20

21          1. On February 27, 2020, SCF filed its Demand for Arbitration against SMM before

22   AAA seeking to recover amounts that SCF alleges are due to it by SMM arising from its work
23
     under Subcontract. The AAA docketed the proceeding initiated by SCF as AAA Case No. 01-20-
24
     0000-7087 ("Arbitration Proceeding"). SMM’s response in the Arbitration Proceeding is
25
     currently set for June 1, 2020.
26

27          2. SMM and SCF's surety, LMIC, have agreed to stay proceedings in this action

28                                                    2
                  STIPULATION AND ORDER STAYING ACTION PENDING ARBITRATION
            Case 2:19-cv-02542-MCE-DB Document 15 Filed 04/29/20 Page 3 of 4



 1   pending conclusion of the Arbitration Proceeding between SCF and SMM before AAA.

 2          3. LMIC and SMM agree to be bound by the decision rendered in the Arbitration
 3
     Proceeding with regard to factual findings made by the arbitrator and any amounts found due, if
 4
     any, in connection with the Project; however, LMIC reserves all other claims and defenses that
 5
     LMIC may have in this action, including, but not limited to those arising from the terms and
 6

 7   conditions of the bond furnished by LMIC, which is the subject of the Complaint in this action.

 8

 9
     Dated: April 27, 2020                                HALLETT & PERRIN
10

11                                                        By: /s/ Michael S. Alfred
12                                                        Michael S. Alfred
                                                          Attorney for Plaintiff
13                                                        SUSTAINABLE MODULAR
                                                          MANAGEMENT, INC.
14

15   Dated: April 27, 2020                                PORTER LAW GROUP, INC.
16

17                                                        By: /s/Brittany Rupley Haefele/_
                                                          Brittany Rupley Haefele
18                                                        Attorney for Defendant
                                                          LIBERTY MUTUAL INSURANCE
19                                                        COMPANY
20

21

22

23

24

25

26

27

28                                                   3
                 STIPULATION AND ORDER STAYING ACTION PENDING ARBITRATION
            Case 2:19-cv-02542-MCE-DB Document 15 Filed 04/29/20 Page 4 of 4



 1                                                ORDER

 2           IS HEREDBY ORDERED that this action be stayed in its entirety pending completion

 3   of the Arbitration Proceeding.

 4          IT IS FURTHER ORDERED that LMIC and SMM be bound by the decision rendered in

 5   the Arbitration Proceeding with regard to factual findings made by the arbitrator and any
 6   amounts found due, if any, in connection with the Project; however, LMIC reserves all other
 7   claims and defenses that LMIC may have in this action, including, but not limited to those
 8   arising from the terms and conditions of the bond furnished by LMIC, which is the subject of
 9   the Complaint in this action.
10          The Court shall retain jurisdiction to enter judgment consistent with the decision of the
11
     arbitrator(s).
12
            Defendant’s Motion to Compel Arbitration and Request for Stay (ECF No. 10) is
13
     DENIED as moot.
14
            IT IS SO ORDERED.
15
     Dated: April 28, 2020
16

17

18

19

20

21

22

23

24

25

26

27

28                                                   4
                  STIPULATION AND ORDER STAYING ACTION PENDING ARBITRATION
